                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

CHRISTOPHER ATHEY                                §

v.                                               §    CIVIL ACTION NO. 6:17cv594
T. THOMAS, ET AL.                                §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE
              AND ORDER GRANTING DEFENDANT THOMAS’ MOTION
                      FOR JUDGMENT ON THE PLEADINGS


       The Plaintiff Christopher Athey, an inmate of the Texas Department of Criminal Justice,

Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged deprivations of his constitutional rights. This Court ordered that the
matter be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3)

and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to United
States Magistrate Judges. As Defendants, Athey named Officer Tracey Thomas, Lt. Thomas

Killman, Sgt. Chandler, Nurse Robert Peritt, and Physician Assistant Patrick Muldowney. This

Order concerns Officer Thomas’ motion for judgment on the pleadings.
I. Background

       Athey complains of a use of force incident occurring on October 23, 2015. He stated that
he had a lay-in pass that morning for an ID photograph, so when he was called out for work, he went

to show the pass to his work supervisor. In order to get from B-side, where he lived, to A-side,
where the maintenance department turned out for work, Athey explained that he had to cross in front

of all four chow halls and the Officer Dining Room (ODR). He had to pass through two gates in
front of the officer dining room, which together were called the “OM gate.” Officer Thomas was

working at the OM gate.


                                                 1
       Athey stated that he passed through the OM gate going to A-side without a problem, but as

he was returning to the dorm, Officer Thomas began yelling “where are you going?” He told her that
he was returning to the dorm because he had a lay-in and the maintenance workers had already gone

out through the A-side turnout, but Thomas began yelling “you’re out of place” and demanding his
ID. When Athey replied that he was not out of place because he had a lay-in, he stated that Thomas

then began yelling that he was lying.

       According to Athey, he asked her to let him speak to the sergeant. A group of younger
officers came through the gate and Thomas demanded that one of them get Athey’s ID, but none of

the officers complied.
       At that point, Athey states that Officer Thomas put out an ICS (incident control system) call

over the radio and Sgt. Chandler and Lt. Killman arrived. Athey asserts that they handcuffed him,

slammed him against the fence, and asked “what did you do?” Athey replied that he had asked to
speak to a sergeant to informally resolve the situation, and the officers told him that he was going

to 12 Building (segregation).
       Athey states that Sgt. Chandler and Lt. Killman called for a video camera and walked him

to the infirmary. He saw some nurses, who asked if he had been injured during the use of force.
Athey told them he had received a black eye and an injured neck, but the nurses “didn’t even take

any X-rays or anything.”

       Instead, Athey states that he was put in 12 Building overnight, but the next day, he was
moved to 7 Building. He says some officers told him that if he had really done anything wrong, he

would not have been released from segregation that quickly.
       Officer Thomas has filed a motion for judgment on the pleadings arguing that asking for

Athey’s ID, ordering other officers to get it, and putting out a call on the radio did not amount to a

use of force, nor did these actions violate Athey’s constitutional rights. She also invoked qualified
and Eleventh Amendment immunity.




                                                  2
           In response, Athey maintained that Officer Thomas “acted in concert” with Killman and

Chandler and there was no need for a use of force or the initiation of an ICS. He contended that it
was “objectively unreasonable” for Thomas to refuse to accept the fact that he had a lay-in. Athey

further asserted that Thomas violated his rights when she mischaracterized the situation and called
an ICS instead of simply summoning a ranking officer to verify that Athey had a lay-in. Athey

stated that Thomas was not entitled to Eleventh Amendment immunity because she was not acting

in her official capacity when she violated his rights and that he was not suing TDCJ, but Thomas
herself.
II. The Report of the Magistrate Judge

           After review of the pleadings, the Magistrate Judge issued a Report recommending that

Officer Thomas’ motion for judgment on the pleadings be granted. After setting out the standards
applicable to motions for judgment on the pleadings, the Magistrate Judge stated that Athey did not

allege that Officer Thomas asked Killman or Chandler to use excessive force or that she could
reasonably foresee that the officers were about to do so. Instead, Athey’s pleadings indicate that

Thomas did not believe him when he told her that he had a lay-in. She told him to give her his ID,

but he did not comply. When a group of officers did not get his ID, Thomas initiated an ICS.
           The Magistrate Judge determined that according to Athey’s pleadings, Killman and Chandler

initiated the use of excessive force without any urging from Thomas. Although Athey argued that
the calling of the ICS was an over-reaction and Thomas should have handled the situation

differently, Athey offered nothing to suggest that the calling of the ICS caused the use of force rather

than the actions of Killman and Chandler, nor that Thomas should have foreseen these actions. The
Magistrate Judge also concluded that Thomas was entitled to qualified and Eleventh Amendment

immunity.
III. Athey’s Objections to the Report

           In his objections, Athey asserts that all prison inmates and officers know that it is standard
procedure to call for a ranking officer to investigate and informally resolve a situation before a


                                                     3
correctional officer takes a prisoner’s ID to write a disciplinary case. Athey further states that all

inmates and officers know that when an officer initiates an ICS, this is a call for all available officers
to respond and to be prepared to use force. Thus, he argues that the Magistrate Judge was incorrect

in stating that Athey did not allege that Thomas asked Killman and Chandler to use excessive force
on him or that she could reasonably foresee that they would do so.

        The TDCJ Disciplinary Rules and Procedures for Offenders (available online at

https://www.tdcj.texas.gov/documents/cid/Disciplinary_Rules_and_Procedures_for_Offenders
_English.pdf) provides that if an employee has knowledge of any act by a prisoner which is a

violation of the rules and regulations of TDCJ, the employee shall attempt to resolve the matter
informally. If the incident cannot be resolved informally by the employee, then the employee shall

either bring the matter to the attention of the supervisor on duty or complete an offense report form,

whichever is appropriate at the time of the incident. This does not indicate that Thomas was
required to call a supervisor prior to obtaining Athey’s ID.

        Even had Thomas violated TDCJ procedures by not calling a supervisor to resolve the matter
informally before obtaining Athey’s ID, this would not amount to a constitutional violation. Myers

v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir.
1986) (violation of prison rules alone is not sufficient to rise to the standards of a constitutional

claim). This objection is without merit.

        Although Athey argues that the calling of an ICS summons all available officers to respond
and to be prepared to use force, the question is not whether a use of force was foreseeable, but

whether the use of constitutionally excessive force was foreseeable. See Morris v. Dearborne, 181
F.3d 657, 672 (5th Cir. 1999) (in order to establish the defendant’s liability, the plaintiffs must show

that the defendant “set in motion events that would foreseeably cause the deprivation of plaintiffs’

constitutional rights.”) Even had Officer Thomas reasonably foreseen that a use of force would take
place, there is no reason to suppose that she would have foreseen a use of excessive force which

violated Plaintiff’s constitutional rights. This objection is without merit.


                                                    4
       Athey next contends that the assertion in his grievance stating that “Officer Thomas got irate

and called an ICS,” including her “irate screaming and goading of those officers to do just that,” is
an allegation that she asked the officers to use excessive force on him and that she could foresee that

they would do so. However, both Lt. Killman and Sgt. Chandler outranked Officer Thomas, making
it impossible that she could have ordered them to use force, much less excessive force. Even if

Thomas was screaming at Athey or urging that force be used upon him, any use of excessive and

unconstitutional force by Chandler and Killman was done at their own volition, and Athey has not
shown that Thomas should be responsible for the actions of her supervisors. Nor does the fact that

Thomas put out a call for help on the radio render the use of constitutionally excessive force
foreseeable. See Murray v. Earle, 405 F.3d 278, 290 (5th Cir. 2005) (tortfeasors are relieved from

liability if there exists a superseding cause, or an act of a third person or other force which by its

intervention prevents the actor from being liable for harm to another which his antecedent wrongful
act was a substantial factor in bringing about). Athey’s objection on this point is without merit.

        Athey argues that based on his foregoing claims, Officer Thomas is not entitled to qualified
immunity. He also points to a pass he received to attend disciplinary court on October 26, 2015, and

states that at this disciplinary hearing, Officer Thomas admitted to violating TDCJ rules and
procedures. Athey contends that Thomas’ admission violates his right to Eighth Amendment

protection and disqualifies her from protection from qualified immunity.

       The defense of qualified immunity protects government officials from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known. In analyzing qualified immunity, the court first
determines whether a constitutional right would have been violated on the facts alleged, and second,

whether the right was clearly established at the time of the alleged violation. Kinney v. Weaver, 367

F.3d 337, 349-50 (5th Cir. 2004).
       Even if Thomas violated TDCJ rules and regulations, this is not sufficient to overcome

Thomas’ invocation of qualified immunity. McCreary v. Richardson, 738 F.3d 651, 658 (5th Cir.


                                                   5
2014) (claim that a strip search violated TDCJ rules did not alter the qualified immunity analysis

because TDCJ rules do not set the constitutional outer limits on strip searches); Aguirre v. Owens,
civil action no. 6:08cv306, 2010 U.S. Dist. LEXIS 83757, 2010 WL 3239292 (E.D.Tex., August 16,

2010) (conclusory claim that officials falsified documents did not overcome qualified immunity
whether or not they violated prison regulations). Athey’s allegations, taken as true, do not show that

Officer Thomas violated a clearly established constitutional right or that her conduct was objectively

unreasonable in light of clearly established law. He has failed to overcome Officer Thomas’
invocation of qualified immunity. Athey’s objections are without merit.
IV. Conclusion

       The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)
(District Judge shall “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”) Upon such de novo review,
the Court has determined that the Report of the Magistrate Judge is correct and the Plaintiff’s

objections are without merit. It is accordingly

       ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

Judge (docket no. 72) is ADOPTED as the opinion of the District Court. It is further

       ORDERED that the Defendant Officer Tracey Thomas’ motion for judgment on the

pleadings (docket no. 42) is GRANTED. It is further

       ORDERED that the Plaintiff’s claims against Officer Thomas are DISMISSED WITH

PREJUDICE. Officer Thomas is hereby DISMISSED as a party to this lawsuit. The dismissal of

these claims shall have no effect upon the remaining claims or parties in this case.

                   So ORDERED and SIGNED March 26, 2019.




                                                              ____________________________
                                                               Ron Clark, Senior District Judge
                                                  6
